14‐199‐cv 
Employeesʹ Retirement System, et al. v. Green Mountain Coffee Roasters, et al.  
 
 
                                     UNITED STATES COURT OF APPEALS 
                                         FOR THE SECOND CIRCUIT 
                                                                   

                                                 August Term 2014 

              (Argued:           December 1, 2014                        Decided:        July 24, 2015) 

                                               Docket No. 14‐199‐cv 

                                                                                      

EMPLOYEESʹ RETIREMENT SYSTEM OF GOVERNMENT OF THE VIRGIN ISLANDS, LEAD 
    PLAINTIFF, on behalf of itself and all others similarly situated, LOUISIANA 
MUNICIPAL POLICE EMPLOYEESʹ RETIREMENT SYSTEM, LEAD PLAINTIFF, on behalf 
of itself and all others similarly situated, BOARD OF TRUSTEES OF THE CITY OF FORT 
 LAUDERDALE GENERAL EMPLOYEESʹ RETIREMENT SYSTEM, LEAD PLAINTIFF, on 
 behalf of itself and all others similarly situated, PUBLIC EMPLOYEESʹ RETIREMENT 
     SYSTEM OF MISSISSIPPI, LEAD PLAINTIFF, on behalf of itself and all others 
similarly situated, SJUNDE AP‐FONDEN, LEAD PLAINTIFF, on behalf of itself and 
                             all others similarly situated, 
                                                 
                                                Plaintiffs‐Appellants, 
                                                 
                                           v. 

      LAWRENCE J. BLANFORD, GREEN MOUNTAIN COFFEE ROASTERS, INC.,  
                           FRANCES G. RATHKE, 
                                        
                                         Defendants‐Appellees, 
                                          
BARBARA D. CARLINI, ROBERT P. STILLER, WILLIAM D. DAVIS, HINDA MILLER, JULES 
A. DEL VECCHIO, MICHAEL J. MARDY, DAVID E. MORAN, MERRILL LYNCH, PIERCE, 
     FENNER & SMITH INC., SUNTRUST ROBINSON HUMPHREY, INC., WILLIAM BLAIR & 
    COMPANY, L.L.C., CANACCORD GENUITY INC., JANNEY MONTGOMERY SCOTT LLC, 
    WELLS FARGO SECURITIES, LLC, PIPER JAFFRAY & CO., RABO SECURITIES USA, INC., 
        RBC CAPITAL MARKETS, LLC, SANTANDER INVESTMENT SECURITIES INC.,
                                           
                                            Defendants. 
                                                          

                                                       
                    ON APPEAL FROM THE UNITED STATES DISTRICT COURT 
                              FOR THE DISTRICT OF VERMONT 
                                                            
 
Before: 
                               CHIN and CARNEY, Circuit Judges,  
                                  and SWEET, District Judge.* 
 
                                                                         
                 

                Appeal from a judgment of the United States District Court for the 

District of Vermont (Sessions, J.) dismissing plaintiffs‐appellantsʹ securities fraud 

claims.  The district court granted defendants‐appelleesʹ motions to dismiss, 

holding that plaintiffs‐appellants failed to adequately allege a misleading 

statement or omission of material fact and scienter. 

                VACATED AND REMANDED. 

 


         *      The Honorable Robert W. Sweet, of the United States District Court for the Southern 
District of New York, sitting by designation. 



                                                    ‐ 2 ‐ 
                                                              
 
                          MARK R. ROSEN (Daniel E. Bacine, Jeffrey A. Barrack, 
                              and Lisa M. Lamb, on the brief), Barrack, Rodos & 
                              Bacine, Philadelphia, Pennsylvania; Michael K. 
                              Yarnoff, Matthew L. Mustokoff, and Joshua E. 
                              DʹAncona, Kessler Topaz Meltzer & Check, LLP, 
                              Radnor, Pennsylvania; and John C. Browne and 
                              Laura H. Gundersheim, Bernstein Litowitz Berger 
                              & Grossmann LLP, New York, New York, for 
                              Plaintiffs‐Appellants. 
                           
                          RANDALL W. BODNER (Anne Johnson Palmer, Mark D. 
                              Vaughn, and Douglas H. Hallward‐Driemeier, on 
                              the brief), Ropes & Gray LLP, Boston, 
                              Massachusetts, and Washington, DC, for 
                              Defendant‐Appellee Green Mountain Coffee Roasters, 
                              Inc. 
                           
                          MATTHEW B. BYRNE (Robert B. Hemley, on the brief), 
                              Gravel & Shea PC, Burlington, Vermont, for 
                              Defendants‐Appellees Lawrence J. Blanford and 
                              Frances G. Rathke. 
                                           
                                                       
                                           
 
CHIN, Circuit Judge: 
 
            In this putative securities class action, plaintiffs‐appellants are five 

employee retirement systems (ʺPlaintiffsʺ) that purchased or otherwise acquired 

common stock in Green Mountain Coffee Roasters, Inc. (ʺGreen Mountainʺ), the 

manufacturer of the Keurig single‐cup brewing system.  Plaintiffs allege that 



                                            ‐ 3 ‐ 
Green Mountain and certain of its executives (ʺDefendantsʺ) made fraudulent 

misrepresentations about Green Mountainʹs inventory, business performance, 

and growth prospects in a manner designed to mislead investors about the 

strength of Green Mountainʹs business, in violation of federal securities law.    

             The district court (Sessions, J.) granted Defendantsʹ motions to 

dismiss Plaintiffsʹ Corrected Consolidated Class Action Complaint (the 

ʺComplaintʺ) for failure to 1) allege a misleading statement or omission of 

material fact, and 2) plead a compelling inference of scienter.  Plaintiffs appeal.  

We hold that the Complaint pled sufficient facts to state a securities law 

violation.  Accordingly, we vacate and remand for further proceedings consistent 

with this opinion. 

                           STATEMENT OF THE CASE 

A.    The Facts 

             The facts alleged in the Complaint are assumed to be true.  They 

may be summarized as follows:  

      1.     Green Mountainʹs False ʺGrowth Storyʺ 

             Green Mountain manufactures the Keurig single‐cup brewing 

system, many varieties of the associated ʺK‐Cupʺ portion packs to brew single 




                                         ‐ 4 ‐ 
servings of coffee and other beverages, and other coffee‐related products.  

Between February 2, 2011 and November 9, 2011 (the ʺClass Periodʺ), Plaintiffs 

purchased or otherwise acquired Green Mountain common stock.  During the 

Class Period, Defendants represented to investors, including Plaintiffs, that it 

was straining to meet consumer demand for its Keurig and  

K‐Cup products and that the company was ramping up production without 

accumulating excess inventory.  Accordingly, Green Mountainʹs stock price 

soared to record highs during the Class Period, from $32.96 per share on 

February 2, 2011 to a high of $111.62 per share on September 19, 2011.   

             Throughout the Class Period, Defendants continuously reassured 

investors that its business was booming.  Green Mountain had weathered public 

financial problems months before the start of the Class Period.  In September 

2010, Green Mountain disclosed that it was the subject of an SEC inquiry 

concerning its revenue recognition practices and its relationship with its primary 

order fulfillment company, M.Block & Sons, Inc. (ʺM.Blockʺ).  After an internal 

investigation, Green Mountain announced a restatement of its past financial 

statements that reduced its net income by $6.1 million for fiscal years 2006 to 

2009 and the first three quarters of 2010, but it assured investors that ʺnone of the 




                                         ‐ 5 ‐ 
financial statement[] errors are related to [Green Mountainʹs] relationship with 

M.Block.ʺ  App. at 41.  Following this incident, and throughout the Class Period, 

Green Mountain executives repeatedly reassured investors that business was 

booming and it was maintaining inventory at appropriate levels. 

             For example, Green Mountain held a conference call with investors 

on February 2, 2011 to discuss first quarter 2011 results.  Green Mountain stated 

that ʺwe remain focused on increasing production to fulfill unmet demand and 

achieving and maintaining optimum inventory levels.ʺ  Id. at 42.  Defendant 

Lawrence Blanford ‐‐ President, Chief Executive Officer, and Director of Green 

Mountain ‐‐ further stated that ʺdemand is definitely stretching our ability to 

supply.  And weʹve not quite caught up with that demand curve yet.ʺ  Id.  During 

its second quarter conference call on May 3, 2011, Green Mountain stated ʺwe are 

not building any excess inventories at all at retail.ʺ  Id. at 43 (emphasis omitted).  

In prepared remarks filed with the SEC the same day, Green Mountain 

elaborated: ʺ[W]e continue to add capacity across all of our production 

locations[,] . . . though we continue to experience some spot outages.  We expect 

to continue to install equipment and capacity over the remainder of the year to 

enable us to meet demand.ʺ  Id. 




                                         ‐ 6 ‐ 
             Green Mountain held another conference call with investors on July 

27, 2011 to discuss third quarter 2011 results.  Defendant Frances Rathke ‐‐ Chief 

Financial Officer, Secretary, and Treasurer of Green Mountain ‐‐ stated that 

during the third quarter, ʺwe got back into a place where we knew we had 

appropriate inventory levels.ʺ  Id. at 45.  Blanford emphasized a need to increase 

production capacity at a ʺrapid clipʺ because ʺ[a]s a result of the growth weʹve 

experienced thus far this year . . . we will need to deploy more portion pack 

production capacity in 2012 than previously anticipated to support consumer 

demand.ʺ  Id.  When investors expressed concern about over‐producing, 

Blanford reiterated that ʺweʹre at appropriate inventory levels.ʺ  Id. 

      2.     Green Mountainʹs Production and Inventory Levels 

             In fact, during the Class Period, Green Mountain was accumulating 

a significant overstock of expiring and unsold product.  The Complaint includes 

observations from numerous confidential witnesses (ʺCWsʺ) ‐‐ Green Mountain 

employees from different tiers of the company ‐‐ detailing the companyʹs 

increasing inventory buildup. 

             For example, CW1 ‐‐ a machine operator responsible for generating 

new product, packaging, and roasting in a Green Mountain facility from 2006 to 




                                         ‐ 7 ‐ 
2012 ‐‐ reported that production increased dramatically in 2010 after Green 

Mountain bought new machinery.  Inventory accumulated ʺup to the rafters,ʺ 

became ʺbacked up into various departments,ʺ and was even being stored in 

operatorsʹ work spaces.  Id. at 48.  Similarly, CW3 ‐‐ a maintenance technician 

from 2009 to 2011 ‐‐ stated that the warehouse was crowded with rows of 

outdated coffee, and much of it was simply discarded when the ʺbest‐by‐dateʺ 

passed.  Id.  CW4 ‐‐ a machine operator for K‐cup production from 2009 to mid‐

2012 ‐‐ emphasized that there was ʺno questionʺ that Green Mountain had excess 

K‐cup inventory, as warehouse workers were throwing away ʺpallet after pallet 

after pallet.ʺ  Id. 

       3.      Green Mountainʹs Efforts to Deceive 

               Faced with overflowing inventory, Defendants took steps to conceal 

the overstock of inventory and overproduction of products.  Various former 

employees reported that throughout the Class Period, Green Mountain, in 

partnership with M.Block, ʺintentionally concealed from both investors 

and . . . auditorsʺ that its warehouses were ʺstuffed to the raftersʺ with ʺunused 

and expiring coffee products that were not being sold to consumers,ʺ and it was 

discarding ʺpallet after pallet after pallet.ʺ  Id. at 33.  As part of its efforts to 




                                            ‐ 8 ‐ 
deceive investors, Green Mountain orchestrated ʺphony shipment[s]ʺ to 

temporarily conceal excess products during inventory audits and utilized non‐

mainstream accounting practices to track its inventory.  Id. at 34.

             The Complaint detailed statements from CWs regarding Green 

Mountainʹs inventory practices.  CW2 ‐‐ a production planning manager for 

M.Block from 2010 to 2011 ‐‐ recalled that Green Mountain opened a new facility 

in Tennessee because the company ʺneeded more spaceʺ to store inventory.  Id. at 

48.  CW2 also reported that Green Mountain made repeated phantom shipments 

to QVC (the home shopping network), one of M.Blockʹs biggest customers and a 

frequent purchaser of Keurig machines.  According to CW2, nearly every QVC 

order came through right before an audit and each time 30‐40% of the QVC order 

would be returned to M.Block after the audit.  Id. at 61.  He recalled a specific 

second quarter 2011 QVC order for 500,000 brewers right before an audit:  After 

packing, ʺmost of the brewers never even left the dock,ʺ and instead they were 

ʺtaped off, not to inventory.ʺ  Id. at 62.  After the auditors left, the entire order 

was ʺput back in stock.ʺ  Id.  Similarly, CW4 reported that on numerous occasions 

before an inventory count or audit, ʺbags and bags of coffee would be loaded 

onto trucksʺ that would either leave temporarily or just sit behind the facility 




                                          ‐ 9 ‐ 
filled with product.  Id. at 53.  When employees escorted auditors through the 

facility, they were not permitted ʺbeyond a point blocked off by black plastic,ʺ 

where inventory was hidden.  Id. at 54.  CW9 ‐‐ Green Mountainʹs Production 

and Maintenance Manager in Knoxville from 2009 to 2011 ‐‐ confirmed that 

Green Mountainʹs plan was to ʺshop stuff close to expiration to our outside 

vendors [including M.Block] just so we could book the orders prior to quarter‐

end.ʺ  Id. at 52, 62. 

              Other CWs stated that Green Mountainʹs senior managers 

discouraged questions from employees about these suspicious practices.  CW4 ‐‐ 

a member of Green Mountainʹs ʺinventory control panelʺ in 2009 ‐‐ was told that 

Green Mountain did not want employees to keep track of the amount of product 

being discarded.  CW4 reported that the Vice President of Vermont Operations 

visited the plant several times and told the crew to just ʺfollow the lead with 

your supervisorsʺ and do whatever the managers said when calculating 

inventory.  Id. at 54.   

              The Complaint details similar reports from mid‐level managers.  

CW8 ‐‐ a North America Distribution Resource Planning Manager from 2009 to 

2010 ‐‐ expressed concerns to his senior managers about Green Mountainʹs 




                                        ‐ 10 ‐ 
overproduction of K‐cups and its improper method of inventory counting, all to 

no avail.  According to CW8, Green Mountainʹs management was consciously 

using ʺmethods for counting obsolete and excess inventory that were unheard of 

in the food industry.ʺ  Id. at 83.  Similarly, CW9 was concerned that the 

companyʹs demand models and forecasts had ʺno rhyme or reasonʺ and were 

ʺout of whackʺ with sales orders.  Id. at 51.  CW9 discussed his concerns 

repeatedly on weekly conference calls with Green Mountainʹs Director of 

Operations and Vice President of General Operations, but the problems 

persisted.   

       4.       Defendantsʹ Stock Sales 

                Immediately following the quarterly investor calls and throughout 

the Class Period, senior executives capitalized on their own pronouncements of 

Green Mountainʹs financial strength by selling their shares of company stock at 

peak stock prices, reaping a total of over $49 million in personal gain.  The stock 

sales began after May 4, 2011, when Rathke and Blanford entered into new  

10b5‐1 trading plans governing their sales of company stock.   

                For example, following its second quarter results call with investors 

on May 3, Green Mountainʹs stock price rose from $64.07 on May 3 to $75.98 per 




                                           ‐ 11 ‐ 
share on May 4.  Green Mountain announced that it would sell 7.1 million shares 

of common stock at $71.00 per share in its May offering, and when it closed on 

May 11, the offering had increased to 9.5 million shares, raising a total of $680 

million from investors.  During this offering, Blanford and three other directors 

sold 410,456 shares for gross proceeds of $29 million.  Blanford sold an additional 

51,573 of his personal shares, reaping a personal profit of $3.6 million.   

             Similarly, on July 27, the same day it held its third quarter investor 

call, Green Mountain issued a press release announcing triple‐digit growth in net 

sales, operating income, and net income.  Shortly thereafter, on August 3, Green 

Mountainʹs stock price reached $110.96 per share.  On August 5, Rathke ‐‐ who 

had assured investors of ʺappropriate inventory levelsʺ during the third quarter 

call ‐‐ made her first and only sale of Green Mountain stock in the nine years she 

had been with the company, selling 337,500 shares for gross personal proceeds of 

nearly $32.7 million.  On August 16, Blanford sold another 45,000 shares for total 

proceeds of nearly $4.5 million. 

             These fortuitously timed stock sales continued throughout the Class 

Period.  On September 19, Green Mountainʹs stock price reached its Class Period 

high at $111.62 per share.  The next day, Blanford sold another 45,000 shares, 




                                        ‐ 12 ‐ 
reaping over $5 million in proceeds.  Finally, on October 18, Blanford made a 

final sale of 45,000 shares, for a profit of $3.6 million.  In sum, Rathke and 

Blanfordʹs sales of stock throughout the Class Period totaled over $49 million in 

personal proceeds. 

       5.     Green Mountainʹs ʺGrowth Storyʺ Unravels  

              As evidenced by its rising stock price, Green Mountainʹs purported 

growth story led to an initially positive market response.  Canaccord Genuityʹs 

July 28, 2011 analyst report stated that Green Mountainʹs ʺstock chart . . . would 

probably intimidate the best rock climbers from Utah to Vermont.ʺ  App. at 45.  

Dougherty & Company LLCʹs report from the same day stated: 

ʺWow! . . .  Demand for [Green Mountain] products exploded.ʺ  Id. at 46.  

According to SunTrust Robinson Humphrey, Green Mountainʹs ʺ[m]anagement 

indicated that it has been racing to meet retailer demand since the 2010 holidays.ʺ  

Id. 

              Green Mountainʹs growth story began to unravel, however, 

following a presentation by an investor, David Einhorn, to analysts at the Value 

Investing Conference on October 17, 2011 (the ʺEinhorn Reportʺ).  The Einhorn 

Report stated that Green Mountain was engaged in a ʺvariety of shenanigans that 




                                         ‐ 13 ‐ 
appear designed to mislead auditors and to inflate financial results,ʺ including 

systematic excess production leading to inventory and spoilage problems.  Id. at 

34.  Among the specific allegations detailed in the Einhorn Report, Einhorn 

corroborated CW2ʹs allegations that Green Mountain had inventoried 500,000 

Keurig machines for a QVC order in the second quarter of 2011, right before an 

audit, but the machines were never actually shipped.   

             As news of the Einhorn Report leaked into the market, Green 

Mountainʹs stock price fell from $92.09 to $82.50 per share.  The day after 

Einhornʹs presentation, Blanford made his final sale of Green Mountain stock, 

reaping proceeds of $3.6 million.  On October 19, 2011, the Wall Street Journal 

published an article disseminating the Einhorn Report, and Green Mountainʹs 

stock declined an additional 15%, from approximately $80.21 to $69.80 per share.  

             Finally, on November 9, 2011, Green Mountain publicly announced 

that it had failed to meet sales and revenue expectations for the first time in eight 

quarters, falling $50 million short of analyst estimates.  Green Mountain 

admitted that, despite prior statements that year that it was ʺmaintaining 

optimum inventory levels,ʺ its total inventory and obsolete inventory levels had 

skyrocketed 61% and 47%, respectively, from the prior quarter.  Id. at 35.




                                        ‐ 14 ‐ 
B.    Proceedings Below 

             This putative class action was commenced on November 29, 2011.  

After their appointment as lead plaintiffs, Plaintiffs filed the Complaint on 

November 5, 2012.  Plaintiffs asserted claims for violations of Sections 10(b) and 

20(a) of the Exchange Act, 15 U.S.C. §§ 78j(b), 78t(a), and SEC Rule 10b‐5, 17 

C.F.R. § 240.10b‐5.  On March 1, 2013, Defendants moved pursuant to Federal 

Rules of Civil Procedure 9(b) and 12(b)(6) and the Private Securities Litigation 

Reform Act of 1995 (the ʺPSLRAʺ), 15 U.S.C. § 78u‐4, to dismiss the Complaint 

for failure to state a claim upon which relief could be granted, arguing that 

Plaintiffs failed to 1) allege a false statement of material fact, and 2) plead a 

compelling inference of scienter.  On December 20, 2013, the district court 

granted Defendantsʹ motions to dismiss, entering judgment the same day.  La. 

Mun. Police Emps.ʹ Ret. Sys. v. Green Mountain Coffee Roasters, Inc., No. 2:11‐cv‐289, 

2013 WL 6728869 (D. Vt. Dec. 20, 2013). 

             This appeal followed.   

                                             

                                             

                                             




                                         ‐ 15 ‐ 
                                      DISCUSSION 

A.     Applicable Law 

              We review the district courtʹs grant of a motion to dismiss de novo.  

ECA & Local 134 IBEW Joint Pension Trust of Chi. v. JP Morgan Chase Co., 553 F.3d 

187, 196 (2d Cir. 2009).   

       1.     Pleading Standards 

              a.     Rule 12(b)(6) 

              ʺTo survive a motion to dismiss, a complaint must contain sufficient 

factual matter, accepted as true, to ʹstate a claim to relief that is plausible on its 

face.ʹʺ  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 

550 U.S. 544, 570 (2007)); see ATSI Commcʹns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 

98 (2d Cir. 2007) (applying plausibility standard to securities fraud claim).   

              b.     The PSLRA and Rule 9(b) 

              ʺAny complaint alleging securities fraud must satisfy the heightened 

pleading requirements of the PSLRA and Fed. R. Civ. P. 9(b) by stating with 

particularity the circumstances constituting fraud.ʺ  ECA, 553 F.3d at 196.  Prior 

to the enactment of the PSLRA, the sufficiency of a complaint for securities fraud 

was governed only by Rule 9.  See Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 




                                          ‐ 16 ‐ 
U.S. 308, 319 (2007).  The PSLRA builds on Rule 9ʹs particularity requirement, 

dictating the pleading standard for claims brought under the Exchange Act.   

      2.     The Exchange Act 

             Section 10(b) of the Exchange Act makes it unlawful ʺ[t]o use or 

employ, in connection with the purchase or sale of any security[,] . . . any 

manipulative or deceptive device or contrivance in contravention of such rules 

and regulations as the Commission may prescribe as necessary or appropriate in 

the public interest or for the protection of investors.ʺ  15 U.S.C. § 78j(b).  SEC Rule 

10b‐5 implements this provision of the Exchange Act and explicitly prohibits 

ʺmak[ing] any untrue statement of a material fact.ʺ  17 C.F.R. § 240.10b‐5(b).  ʺTo 

state a claim under Rule 10b‐5 for misrepresentations, a plaintiff must allege that 

the defendant (1) made misstatements or omissions of material fact, (2) with 

scienter, (3) in connection with the purchase or sale of securities, (4) upon which 

the plaintiff relied, and (5) that the plaintiffʹs reliance was the proximate cause of 

its injury.ʺ  ATSI Commcʹns, 493 F.3d at 105.  Section 20(a) of the Exchange Act 

provides that individual executives, as ʺcontrolling person[s]ʺ of a company, are 

secondarily liable for their companyʹs violations of the Exchange Act.  15 U.S.C. 

§ 78t(a); see Rombach v. Chang, 355 F.3d 164, 169 (2d Cir. 2004). 




                                         ‐ 17 ‐ 
               As relevant here, the PSLRA specifically requires a complaint to 

demonstrate that the defendant made ʺ[m]isleading statements and 

omissions . . . of a material fact,ʺ 15 U.S.C. § 78u‐4(b)(1), and acted with the 

ʺ[r]equired state of mindʺ (the ʺscienter requirementʺ), id. § 78u‐4(b)(2).  See ATSI 

Commcʹns, 493 F.3d at 99.  The parties in this case contest whether the Complaint 

adequately alleges these two elements. 

               a.    Misleading Statements or Omissions of Material Fact 

               To satisfy the pleading standard for a misleading statement or 

omission under Rule 9(b), a complaint must ʺ(1) specify the statements that the 

plaintiff contends were fraudulent, (2) identify the speaker, (3) state where and 

when the statements were made, and (4) explain why the statements were 

fraudulent.ʺ  Rombach, 355 F.3d at 170 (quoting Mills v. Polar Molecular Corp., 12 

F.3d 1170, 1175 (2d Cir. 1993)) (internal quotation marks omitted).  The PSLRAʹs 

requirements are similar, stating that the complaint must specify ʺthe reason or 

reasons why the statement is misleading, and, if an allegation regarding the 

statement or omission is made on information and belief, the complaint shall 

state with particularity all facts on which that belief is formed.ʺ  15 U.S.C. § 78u‐

4(b)(1)(B). 




                                         ‐ 18 ‐ 
             As a general matter, the PSLRA does not require confidential 

sources to be named in the complaint.  A complaint may rely on information 

from confidential witnesses if ʺthey are described in the complaint with sufficient 

particularity to support the probability that a person in the position occupied by 

the source would possess the information alleged.ʺ  Novak v. Kasaks, 216 F.3d 300, 

314 (2d Cir. 2000). 

             b.        Scienter 

             To meet the scienter requirement in a 10b‐5 action under the PSLRA, 

a plaintiff must ʺstate with particularity facts giving rise to a strong inference that 

the defendant acted with the required state of mind.ʺ  15 U.S.C. § 78u‐4(b)(2)(A).  

This ʺstate of mindʺ requires a showing ʺof intent to deceive, manipulate, or 

defraud,ʺ Ernst & Ernst v. Hochfelder, 425 U.S. 185, 188 (1976), or recklessness, In 

re Carter‐Wallace, Inc., Sec. Litig., 220 F.3d 36, 39 (2d Cir. 2000). The Supreme 

Court has interpreted the PSLRAʹs ʺstrong inferenceʺ requirement to involve 

ʺtak[ing] into account plausible opposing inferencesʺ and considering ʺplausible, 

nonculpable explanations for the defendantʹs conduct, as well as inferences 

favoring the plaintiff.ʺ  Tellabs, 551 U.S. at 323‐24.  A court, however, must assess 

the complaint in its entirety, and not scrutinize each allegation.  Id. at 326.  




                                         ‐ 19 ‐ 
             We have held that the scienter requirement is met where the 

complaint alleges facts showing either: 1) a ʺmotive and opportunity to commit 

the fraudʺ; or 2) ʺstrong circumstantial evidence of conscious misbehavior or 

recklessness.ʺ  ATSI Commcʹns, 493 F.3d at 99.  Circumstantial evidence can 

support an inference of scienter in a variety of ways, including where defendants 

ʺ(1) benefitted in a concrete and personal way from the purported fraud; (2) 

engaged in deliberately illegal behavior; (3) knew facts or had access to 

information suggesting that their public statements were not accurate; or (4) 

failed to check information they had a duty to monitor.ʺ  ECA, 553 F.3d at 199 

(quoting Novak, 216 F.3d at 311) (internal quotation marks omitted). 

             A complaint will survive ʺif a reasonable person would deem the 

inference of scienter cogent and at least as compelling as any opposing inference 

one could draw from the facts alleged.ʺ  Tellabs, 551 U.S. at 324.  While robust, 

this pleading standard does not involve applying the more probing test used at 

the summary judgment or judgment as a matter of law stage of litigation, as the 

court is ʺunaided by discoveryʺ at the motion to dismiss stage.  Id. at 324 n.5. 

              

              




                                        ‐ 20 ‐ 
B.    Application  

             We conclude that Plaintiffs adequately pled both false statements of 

material fact and a compelling inference of scienter. 

      1.     The Complaint Alleges Misleading Statements of Material Fact 

             Plaintiffs allege that Green Mountain was hiding stockpiled and 

expiring coffee products from its auditors while it fraudulently continued to 

assure investors that it was straining to meet an increasing demand for its 

products, all in an effort to drive up its stock price.  The Complaint alleges (1) 

specific misleading statements by Defendants about the status of Green 

Mountainʹs inventory during the Class Period, the identity of the speakers, and 

where and when the statements were made, and (2) explains why these 

statements were fraudulent.  Specifically, Defendantsʹ statements during the 

February 2, May 3, and July 27 quarterly results calls with investors about Green 

Mountainʹs growth contradict observations by CWs regarding Green Mountainʹs 

efforts to disguise increasing inventory buildup from auditors during the Class 

Period, particularly CW2ʹs account of the second quarter QVC order.   

              

              




                                        ‐ 21 ‐ 
            a.     Specific Misleading Statements 

            The Complaint quotes several statements by Rathke, Blanford, and 

other Green Mountain spokesmen, made on specific dates, indicating that Green 

Mountain was struggling to meet demand and had no excess inventory.  During 

the February 2 first quarter investor call, the Complaint quotes an executive 

reiterating Green Mountainʹs desire to ʺfulfill unmet demand.ʺ  App. at 42.  

Similarly, during the May 3 second quarter investor call, the Complaint quotes a 

spokesperson as saying ʺwe are not building any excess inventories.ʺ  Id. at 43.  

During the July 27 third quarter investor call, the Complaint quotes Rathke and 

Blanford as stating that Green Mountain was at ʺappropriate inventory levels.ʺ  

Id. at 45.  The Complaint is replete with statements from various top executives 

that Green Mountain was struggling to meet demand and business was booming 

throughout the Class Period.  

            The Complaint further alleges that Green Mountainʹs fourth quarter 

revenue gap is indicative of a ʺfalse growth story.ʺ  Green Mountain argues that 

it can explain its $50 million revenue gap and corresponding inventory spike 

from the end of November as a mere sales miss.  But a significant gap in fourth 

quarter sales tends to support Plaintiffsʹ claim that inventory was misleadingly 




                                       ‐ 22 ‐ 
characterized throughout the Class Period.  Cf. Novak, 216 F.3d at 312‐13.  

Moreover, the explanation for the revenue gap and inventory spike that Green 

Mountain offers is entitled to little weight at this stage of litigation, when we 

must ʺaccept all factual claims in the complaint as true and draw all reasonable 

inferences in the plaintiffʹs favor.ʺ  Simon v. KeySpan Corp., 694 F.3d 196, 198 (2d 

Cir. 2012).  We therefore conclude that Plaintiffs sufficiently allege the materially 

misleading nature of Green Mountainʹs statements regarding its inventory.   

             b.     Why the Statements were Fraudulent 

             The Complaint also explains why these statements were fraudulent 

by detailing numerous CWsʹ observations that Green Mountainʹs inventory was 

decidedly not at ʺappropriate levels.ʺ  These witnesses are former employees of 

Green Mountain and M.Block, and the Complaint specifies each witnessʹs 

position, length of employment, and job responsibilities.  Many witnesses 

described the buildup of inventory ʺup to the raftersʺ and their need to throw 

away ʺpallet after pallet after palletʺ as the coffee products expired.  App. at 48.  

CW1 stated that inventory was ʺbacked up into various departmentsʺ and even 

stored in operatorsʹ work spaces.  Id.   




                                            ‐ 23 ‐ 
             Specifically, CW2 recalled a second quarter QVC order where 

500,000 brewers were loaded onto trucks right before an audit, and ʺput back in 

stockʺ immediately after the auditors left the facility.  Id. at 62.  The Einhorn 

report also discussed this specific transaction.  This was the same quarter during 

which Green Mountain assured investors ʺwe are not building any excess 

inventories at all at retail.ʺ  Id. at 43.  CW4 corroborated this story, stating that 

inventory was often temporarily loaded onto trucks or hidden behind black 

plastic in roped off areas during the quarterly auditor visits.  Additionally, the 

Complaint details statements from CWs in management positions with a broader 

knowledge of the companyʹs inventory and accounting practices.  These 

managers reported to Green Mountain executives who discouraged questions 

about the inventory practices and ignored their repeated complaints.  Hence, the 

Complaint pleads sufficient particularity to support the probability that the 

witnesses possessed the information alleged.  See Novak, 216 F.3d at 314.   

             Green Mountain argues that confidential witnessesʹ statements must 

be linked to specific quarters to meet the pleading standard; yet the Second 

Circuit has held that allegations concerning activity in one period can support an 

inference of similar circumstances in a subsequent period.  See Iowa Pub. Emps.ʹ 




                                          ‐ 24 ‐ 
Ret. Sys. v. MF Global, Ltd., 620 F.3d 137, 143 n.13 (2d Cir. 2010); In re Scholastic 

Corp. Sec. Litig., 252 F.3d 63, 72 (2d Cir. 2001).  Even if more specificity is required 

under our law, CW2ʹs account of the fraudulent second quarter QVC order is 

closely linked to Green Mountainʹs misleading statements during the second 

quarter investor call.  

             Because the Complaint states with particularity the statements it 

alleges are misleading and the reasons why these statements are fraudulent, we 

hold that the Complaint adequately alleges false statements of material fact.   

      2.     The Complaint Alleges Scienter 

               The Complaintʹs allegations, taken together, are also sufficient to 

show that Green Mountain had the requisite scienter.  Plaintiffs plead strong 

circumstantial evidence of Green Mountainʹs intent to deceive or defraud 

Plaintiffs by detailing both (1) Defendantsʹ efforts to deceive auditors and 

investors and conceal the true facts about Green Mountainʹs excess inventory, 

and (2) Defendantsʹ significant personal gain from these efforts.  Specifically, the 

CWsʹ statements about their supervisorsʹ efforts to disguise inventory and the 

size and timing of Rathke and Blanfordʹs stock sales pursuant to their May 2011 

10b5‐1 trading plans support an inference of scienter.  The facts in the Complaint 




                                          ‐ 25 ‐ 
are thus sufficient to plausibly allege Defendantsʹ motive and opportunity to 

commit fraud, as well as their recklessness. 

               a.    Defendantsʹ Efforts to Deceive  

               As pleaded, Defendantsʹ efforts to conceal inventory from auditors 

demonstrate their intent to deceive or defraud.  The Complaint alleges that 

inventory was ʺstuffed to the raftersʺ and workers were discarding ʺpallet after 

pallet after pallet.ʺ  App. at 33.  CW2 and CW4 reported that shortly before 

audits, Defendants made phantom shipments to hide excess inventory, loading 

trucks with brewers and bags of coffee that either left the facility temporarily or 

just sat in the dock loaded with product.  Defendants would also hide 

overstocked inventory behind black plastic, and employees escorting auditors 

through the facility did not permit auditors beyond the areas blocked by these 

barriers.   

               The Complaint also details CWsʹ observations that high level 

managers discouraged questions about unorthodox inventory practices.  CW4 

was told that Green Mountain did not want employees keeping track of the 

amount of discarded product and reported that a senior vice president told the 

crew to just ʺfollow the lead with your supervisorsʺ when calculating inventory.  




                                        ‐ 26 ‐ 
Id. at 54.  Mid‐level managers CW8 and CW9 expressed concern to senior 

managers about improper inventory practices that were ʺunheard of in the food 

industry,ʺ but their complaints fell on deaf ears.  Id. at 83. 

             b.     Defendantsʹ Personal Gain 

             Rathke and Blanfordʹs sales of Green Mountain stock at opportune 

moments throughout the Class Period at significant personal gain further evinces 

Defendantʹs intent to deceive or defraud.  These stock sales occurred shortly after 

the quarterly investor calls during which Rathke and Blanford reassured 

investors of the strength and continued growth of Green Mountainʹs business.  

Green Mountain held its second quarter investor call on May 3, and the next day, 

Green Mountainʹs stock price rose from $64.07 to $75.98 per share and Rathke 

and Blanford entered into new 10b5‐1 trading plans governing the sales of their 

personal stock.  During Green Mountainʹs share offering the following week, 

Blanford and three other directors sold 410,456 shares for $29 million, and 

Blanford sold an additional 51,573 of his personal shares, in accordance with his 

new trading plan, for a personal profit of $3.6 million.   

             The Complaint details similar executive stock sales following the 

third quarter investor call on July 27.  On August 3, Green Mountainʹs stock price 




                                          ‐ 27 ‐ 
reached $110.96 per share, and on August 5, Rathke made her first and only sale 

of Green Mountain stock in the nine years she had been with the company.  That 

day Rathke sold 337,500 shares for a personal profit of nearly $32.7 million.  On 

August 16, Blanford sold another 45,000 shares for a personal profit of nearly 

$4.5 million.   

              These patterns continued throughout the Class Period.  Green 

Mountainʹs stock price peaked at $111.62 per share on September 19, and the 

following day, Blanford sold 45,000 shares for a personal profit of $3.6 million.  

Finally, on October 18, the day after the Einhorn report was released, Blanford 

made one last sale of 45,000 shares for a personal profit of $3.6 million.  In sum, 

Rathke and Blanford reaped a total of over $49 million from the sales of their 

personal stock during the Class Period.  

              Green Mountain argues that these trades do not support an 

inference of scienter because they were made pursuant to the pre‐determined 

10b5‐1 trading plans.  This argument, however, ignores that Rathke and Blanford 

entered this trading plan in May after the second quarter investor call, long after 

the Complaint alleges that Green Mountainʹs fraudulent growth scheme began.  

When executives enter into a trading plan during the Class Period and the 




                                        ‐ 28 ‐ 
Complaint sufficiently alleges that the purpose of the plan was to take advantage 

of an inflated stock price, the plan provides no defense to scienter allegations.  

See Yates v. Mun. Mortg. & Equity, LLC, 744 F.3d 874, 891 (4th Cir. 2014) (noting 

that a ʺ10b5‐1 plan does less to shield [a defendant] from suspicion [when] he 

instituted the plan . . . after the start of the class periodʺ); George v. China Auto. 

Sys., Inc., No. 11‐CV‐7533, 2012 WL 3205062, at *9 (S.D.N.Y. Aug. 8, 2012) 

(ʺ[W]here (as here) 10b5‐1 trading plans are entered into during the class period, 

they are not a cognizable defense to scienter allegations on a motion to dismiss.ʺ 

(internal quotation marks omitted)). 

             The Complaint alleges that Rathke and Blanford made positive 

public statements about Green Mountainʹs growth that drove up its stock price 

immediately before the scheduled sales in February, May, and July.  While these 

sales were made pursuant to their 10b5‐1 trading plans, Rathke and Blanford 

knew the dates of their scheduled sales where imminent when they made 

allegedly misleading statements to investors.  This behavior remains suspicious 

even if we discount the September and October stock sales ‐‐ which immediately 

followed the stock price peaking and the release of the Einhorn Report ‐‐ as 

coincidence.   




                                          ‐ 29 ‐ 
             c.     The Complaint Supports a Strong Inference of Scienter 

             Taken together, and even in light of opposing inferences, the 

Complaintʹs allegations articulate Defendantsʹ intent to craft a false growth story 

and the extraordinary opportunities for personal gain this ʺgrowthʺ created for 

Green Mountainʹs executives.  The Supreme Court dictates that the standard on a 

motion to dismiss is ʺwhether all of the facts alleged, taken collectively, give rise 

to a strong inference of scienter, not whether any individual allegation, 

scrutinized in isolation, meets that standard.ʺ  Tellabs, 551 U.S. at 323.  We have 

held that motive for scienter can ʺbe shown by pointing to the concrete benefits 

that could be realized from one or more of the allegedly misleading statements or 

nondisclosures; opportunity could be shown by alleging the means used and the 

likely prospect of achieving concrete benefits by the means alleged.ʺ  S. Cherry 

St., LLC v. Hennessee Grp. LLC, 573 F.3d 98, 108 (2d Cir. 2009) (internal quotation 

marks omitted).  Plaintiffs meet this standard.  Accordingly, we hold that the 

Complaint plausibly alleges motive and opportunity for Defendants to commit 

fraud and conscious misbehavior or recklessness on the part of Green Mountainʹs 

executives.  ATSI Commcʹns, 493 F.3d at 99.   

                                             




                                         ‐ 30 ‐ 
                                  CONCLUSION 

             Accordingly, we conclude that the district court erred in granting 

Green Mountainʹs motions to dismiss because the Complaint alleges misleading 

statements of material fact and a compelling inference of scienter.  For the 

reasons stated above, we VACATE the district courtʹs judgment of dismissal and 

REMAND.   




                                       ‐ 31 ‐